DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2017/0276242; hereinafter “Matsubara”) in view of Grochowski et al. (US 2010/0179026; hereinafter “Grochowski”).

Claim 1
Matsubara (FIG. 15) discloses a lock-up device for a torque converter transmitting a torque from a front cover (92) to a transmission-side member (96) through a turbine (90t), the lock-up device comprising:
a clutch part (e.g., 102, 108, 100, 106) configured to transmit the torque from the front cover (92) toward the turbine (90t); 
a piston (112) axially opposed to the front cover (92) through the clutch part (102, 108), the piston (112) axially movable, the piston (112) configured to 
a return mechanism (e.g., 116, “first plate”, “spring contact surface”) configured to urge the piston (112) in a direction away from the front cover (92), the return mechanism (116, first plate, spring contact surface) disposed axially between the front cover (92) and the piston (112) while disposed radially inside the clutch part (102, 108, 100, 106), the return mechanism (112) including a first plate, a spring contact surface and an elastic member (116), the first plate making contact with the front cover (92) (see annotated partial FIG. 15 on following page), the spring contact area making contact with (specifically on the piston) the piston (112) while axially opposed to the first plate, the elastic member (116) disposed between the first plate and the spring contact surface while set in a compressed state (see FIG. 15).
[AltContent: textbox (Spring contact surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First plate)]
    PNG
    media_image1.png
    335
    231
    media_image1.png
    Greyscale


Matsubara does not disclose that the spring contact area is or includes a second plate making contact with the piston while axially opposed to the first plate. However, Grochowski discloses a hydraulically actuated clutch comprising a return elastic mechanism (30) that biases the piston (26) where a reaction plate (32) is on the spring side of the piston in order for the piston to press against the reaction plate which then presses on the piston (see FIGS. 1 or 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Matsubara to include such a reaction plate (which would correspond to the claimed second plate) in order to provide a material against which the spring abuts that is beneficial for this purposes, e.g., high friction surface so the spring does not slide radially or to provide a greater hardness or tensile strength, etc. as compared to that of the piston.

Claim 9
Matsubara discloses a damper part (e.g., 104) disposed between the clutch part (102, 108, 100, 106) and the turbine (92t), the damper part (104) including an elastic member (coil torsional spring of 104) configured to attenuate torque fluctuations (see FIG. 15).

Claims 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Grochowski as set forth in the rejection of claim 1, and further in view of Satoyoshi et al. (US 2018/0313411; hereinafter “Satoyoshi”).

Claim 2
Matsubara as modified discloses wherein each of the first and second plates has a disc shape (see Matsubara, FIG. 15 and Grochowski, FIG. 1), but does not disclose and at least either of the first and second plates makes contact at an outer peripheral surface thereof with the clutch part whereby the return mechanism is radially positioned. However, Satoyoshi discloses a hydraulically actuated clutch with a return spring, where the supporting plate (47) supporting the end of the return spring (46) opposite to the piston (45) extends outwardly such that its outer peripheral surface contacts the inner hub (413) of the clutch. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Matsubara so that the first plate made contact at its outer peripheral surface with the inner hub of the clutch in order to prevent 
In an effort to provide compact prosecution, it is noted that no reference appears to illustrate both plates making contact with the clutch part.

Claim 3
Matsubara as modified discloses wherein the first plate makes contact with a lateral surface of the front cover without fixed thereto (there is no indication in Satoyoshi that plate 47 is fixed to clutch hub 413), and the second plate (Grochowski, 32) makes contact with a lateral surface of the piston (Matsubara, 112; Grochowski, 26) without fixed thereto (there is no disclosure in Growowski that the plate 32 is fixed to piston 26).
Alternatively, due to the absence of disclosure of any fixing, it would have been obvious to have tried either fixing or not fixing these plates to their respective adjacent components and therefore the feature of these plates not being fixed is an obvious design choice to have tried from among two clear choices.

Claim 4
Matsubara discloses wherein the clutch part includes
a first member (100) fixed to the front cover (92), the first member (100) including a first tubular portion (portion of 100 forming 100a), the first tubular portion protruding toward the piston (112),
a second member (106) configured to transmit the torque toward the turbine (90t), the second member (106) including a second tubular portion (portion of 
a first clutch plate (102) engaged with the first tubular portion (100), and a second clutch plate (108) engaged with the second tubular portion (106), and the at least either of the first and second plates (first plate: Matsubara, “first plate”, Satoyoshi, 47) is configured to make contact at the outer peripheral surface thereof with an inner peripheral surface of the first tubular portion (inner clutch hub: Matsubara, 100, Satoyoshi, 413).

Claim 5
Matsubara at modified discloses further comprising: a boss (Matsubara, 110) fixed to an inner peripheral part of the front cover (Matsubara, 92), the boss (Matsubara, 110) protruding axially toward the turbine (Matsubara, 90t), wherein each of the first and second plates has a disc shape including a hole in a center part thereof, and the first plate (Matsubara, “first plate”, Satoyoshi, 47) makes contact at an inner peripheral surface thereof with an outer peripheral surface of the boss (Matsubara, 110) whereby the return mechanism (Matsubara, 116) is radially positioned (see FIG. 15).

Claim 7
Matsubara as modified discloses wherein the elastic member is one of a plurality of coil springs (more than one coil spring is necessarily present in Matsubara since only one would tilt the piston and make the clutch inoperable), the coil springs disposed in circumferential alignment between an outer peripheral part of the first plate and an outer .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Grochowski as set forth in the rejection of claim 1, and further in view of Tsukamoto et al. (US 5,579,883; hereinafter “Tsukamoto”).

Claim 8
Matsubara does not disclose wherein the first plate includes a first edge, the first edge annularly protruding toward the second plate, the second plate includes a second edge, the second edge annularly protruding toward the first plate, the second edge opposed to the first edge, and the first edge is press-fitted to an inner periphery of one end of the coil spring while the second edge is press-fitted to an inner periphery of the other end of the coil spring whereby the coil spring is supported by the first and second plates. However, Tsukamoto discloses that each supporting plate (331, 231) against which the respective ends of the spring (43) rest include edges annularly protruding toward the other plate and the edges are press-fitted to an inner periphery of a respective end of the coil spring (see FIG. 6 and column 7, lines 50-62).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Matsubara to have mounted the return spring in the manner disclosed by Tsukamoto, i.e., to include annular edges press-fit into the ends of the spring for each .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 6, the prior art does not disclose or render obvious a lock-up device comprising the combination of features “wherein the first plate is interposed at an inner peripheral end thereof between a lateral surface of the front cover and a lateral surface of the boss whereby the return mechanism is axially positioned.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655